                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE                                             CHAPTER 13

   Abdul Alan Gaston,                                CASE NO: 1:18-bk-04322-HWV

                 Debtor

  NewRez LLC, d/b/a Shellpoint
  Mortgage Servicing
                                                     Motion for Relief from the
                 Movant                              Automatic Stay

           v.

   Abdul Alan Gaston

                 Respondents



                                              ORDER

       Upon consideration of the Motion of NewRez LLC (the “Movant”) for Relief from the
Automatic Stay (the “Motion”), and the response filed by the Debtor, and after notice and a
hearing it is hereby

       ORDERED that the Motion is DENIED




           Dated: December 3, 2019                   By the Court,



                                                     Henry W. Van Eck, Bankruptcy Judge       (LS)




Case 1:18-bk-04322-HWV         Doc 37 Filed 12/03/19 Entered 12/03/19 13:41:44           Desc
                               Main Document    Page 1 of 1
